Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/309,827 filed on 12/13/2018.
Claims 1-11 have been examined and are pending in this application. As per the Preliminary Amendment filed on 12/13/2018, the specification was amended.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to  parent Application No. KR10-2018-0098298 filed on 08/23/2018.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2018, 3/08/2019, 6/05/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a display unit configured on one surface of the electric power equipment to check; a biometric information recognition unit disposed adjacent to the display unit and for receiving; a checklist unit displayed on a screen of the display unit;  a switching unit for turning on or off; and a storage unit for storing ” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 line 18 recite the element “the checklist”. The claim does not have a previous recitation of “the checklist”, the claim previously introduced “a checklist unit” as  a result lacks of proper antecedent basis. Appropriate correction to “the checklist” is required to ensure proper claim interpretation.
Regarding claim 1, claim limitation “1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is disclosed in the specification for the display unit, biometric information recognition unit, checklist unit, storage unit, and a switching unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-6, claims 2-6 are rejected as being dependent of claims 1.
Regarding claim 11, claim 11 recites the limitation “wherein it is possible to change a checking time of the electric power equipment and to register the plurality of safety managers”, It is unclear to the examiner whether that “the checking time” referred to the time of the day that or the duration. As a result, the term “the checking time” is a relative term which renders the claim indefinite because the intended scope of the claim is unclear (See MPEP 2173.05(b)).
 Claim 11 line 2 also recite “the plurality of safety managers””, the claim previously introduced “a safety manager”. There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections to “the plurality of safety managers” is required to ensure proper claim interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Jae (KR 2008/0094336 A1: Hereinafter “Oh Jae”) in view of Katagi et al. (US 10564661 B2; Hereinafter “Katagi”).
Regarding claim 1, Oh Jae teaches a management system for electric power equipment having a biometric information recognition function, the management system comprising: a display unit (display unit 22) configured on one surface of the electric power equipment (electric equipment 10) to check an operational state of the electric power equipment (Fig 1 “an apparatus for inspecting an electrical installation equipped with a detection sensor according to an exemplary embodiment of the present disclosure may be installed in the electrical installation 10 and the electrical installation 10 to measure various data of the electrical installation10. And a digital electric device 20 having a display unit 22 displaying various data of the measured electric equipment 10 and a digital electric device 20 mounted on the digital electric device 20 to detect a manager's approach and output a signal thereof.”);
a biometric information recognition unit (administrator verification device 70 (Fingerprint reader)) disposed adjacent to the display unit and for receiving input of biometric information of a safety manager therethrough (figure 5 “the apparatus further includes an administrator confirmation device 70 mounted on the digital electric device 20 to confirm whether the administrator is authorized. The manager checking device 70 is turned on when the sensor 30 outputs a signal to check whether the manager who has access to the digital electronic device 20 is an authorized manager. Allow the automated processing unit 40 to operate. The administrator verification device 70 may be a device that can identify any administrator currently being used, such as administrator verification using a password, administrator verification using a smart card, or administrator verification using a fingerprint reader.”);
a controller (Processing unit 40) for controlling an operation of the electric power equipment when the biometric information of the safety manager is not verified within a predetermined time period through the biometric information recognition unit (fig 1 and 5“The sensing sensor 30 and an automated processing unit 40 for displaying various measurement data of the electrical installation 10 when the signal is output from the sensing sensor 30 are displayed on the display unit 22.”);
a switching unit for turning on or off the operation of the electric power equipment under control of the controller (“The inspection apparatus of the electric equipment equipped with the detection sensor further includes a stop button for stopping the operation of the automated processing unit, and a plurality of buttons for performing the operation during the operation of the automated processing unit.”);
and a storage unit for storing a checking date and time along with corresponding data in the checklist when touch input corresponding to checklist items on the checklist unit is performed (“The inspection apparatus of the electric facility equipped with the detection sensor further includes a storage unit for storing data of the electric facility measured by the digital electric device….a storage unit built in the instrumentation, and various kinds of data at the predetermined time (24 ) and stores it in”).
Oh Jae does not explicitly teach determining whether the input biometric information of the safety manager matches pre- registered biometric information of the safety manager: a checklist unit displayed on a screen of the display unit when the biometric information input through the biometric information recognition unit matches the biometric information of the safety manager.
In an analogous art, Katagi teaches determining whether the input biometric information of the safety manager matches pre- registered biometric information of the safety manager (column 51 line 65-68 “the user authentication portion 2902 determines whether or not a combination of the supplied user ID and password matches that in the user authentication the user authentication portion 2902 table 2901.” Column 52 line 27-35 “The user authentication processing is performed using the password in this way. Note that the user authentication is not limited to using the password. For example, biometric authentication may be adopted, using a fingerprint, a voice print, vein patterns, a retina and the like. Note that, when using the biometric authentication, it is necessary for the power control device 10 to be provided with sensors, cameras etc. to acquire information used in the authentication of the fingerprint etc.”);
a checklist unit (control portion 11) displayed on a screen of the display unit when the biometric information input through the biometric information recognition unit matches the biometric information of the safety manager (Column 52 line 1-14, “the user authentication portion 2902 transmits to the power control device 1010 data that indicates an authentication result. When the user authentication portion 2902 determines that the combination of the user ID and the password matches that in the user authentication table 2901, the user authentication portion 2902 transmits data indicating that the valid energy storage equipment owner has been authenticated to the power control device 10. Then, by performing predetermined image display control, the control portion 11 of the power control device 10 displays a service utilization method setting screen on the display portion 22, such as the one shown in FIG. 38C”)
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include determining whether the input biometric information of the safety manager matches pre- registered biometric information of the safety manager and a checklist unit displayed on a screen of the display unit when the biometric information input through the biometric information recognition unit matches the biometric information of the safety manager 
Regarding claim 2, Oh Jae in view of Katagi teaches independent claim 1.
Oh Jae fails to teach wherein the electric power equipment includes at least one of low-voltage and high-voltage distribution boards or panel board, a motor control board, an inverter (power converter), a connection board, and an ESS.
In an analogous art, Katagi teaches wherein the electric power equipment includes at least one of low-voltage and high-voltage distribution boards or panel board, a motor control board, an inverter (power converter), a connection board, and an ESS (Katagi: Column 12 line 55-53 “The power conditioner 13 is provided with a two-way inverter and converts alternating current power from the system power 140 to direct current power and outputs the direct current power to the storage battery module 30”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include wherein the electric power equipment includes at least one of low-voltage and high-voltage distribution boards or panel board, a motor control board, an inverter (power converter), a connection board, and an ESS because it will improve the power management system and provide more option and flexibility (Katagi et al. [Column 12 line 42-60]).
Regarding claim 3, Oh Jae teaches wherein the biometric information recognition unit is integrally configured with the display unit (Oh Jae: “an administrator confirmation device 70 mounted on the digital electric device 20 to confirm whether the administrator is authorized”.).
Regarding claim 4, Oh Jae teaches wherein the switching unit is a main switch of the electric power equipment (Oh Jae: “The inspection apparatus of the electric equipment equipped with the detection sensor further includes a stop button for stopping the operation of the automated processing unit, and a plurality of buttons for performing the operation during the operation of the automated processing unit.”).
Regarding claim 5, Oh Jae teaches wherein the biometric information is any one of fingerprint recognition, iris recognition, retina recognition, hand geometry recognition, vein recognition, biometrics, voice recognition, and gait recognition (“The administrator verification device 70 may be a device that can identify any administrator currently being used, such as administrator verification using a password, administrator verification using a smart card, or administrator verification using a fingerprint reader.””).
Regarding claim 6, Oh Jae in view of Katagi teaches independent claim 1.
Oh Jae fails to teach wherein the display unit is configured as a touchscreen.
In an analogous art, Katagi teaches wherein the display unit is configured as a touchscreen (Katagi: Column 13 line 50-53 “The input portion 21 is, for example, a touch screen that is integrally formed with the display portion 22, or is formed of buttons, switches or a dial etc.”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include wherein the display unit is configured as a touchscreen because it will make the equipment more environment- friendly and increase its value on the market (Katagi et al. [Column 54 line 15-30]).
Regarding claim 7, Oh Jae teaches a management method of electric power equipment (electric equipment 10) having a biometric information recognition function, comprising a biometric information recognition unit (administrator verification device 70 (Fingerprint reader)) and a display unit (display unit 22) for checking an operational state (Fig 1 “an apparatus for inspecting an electrical installation equipped with a detection sensor according to an exemplary embodiment of the present disclosure may be installed in the electrical installation 10 and the electrical installation 10 to measure various data of the electrical installation10. And a digital electric device 20 having a display unit 22 displaying various data of the measured electric equipment 10 and a digital electric device 20mounted on the digital electric device 20 to detect a manager's approach and output a signal thereof.”), the method comprising:  inputting biometric information to the biometric information recognition unit (figure 5 “the apparatus further includes an administrator confirmation device 70 mounted on the digital electric device 20 to confirm whether the administrator is authorized. The manager checking device 70 is turned on when the sensor 30 outputs a signal to check whether the manager who has access to the digital electronic device 20 is an authorized manager. Allow the automated processing unit 40 to operate. The administrator verification device 70 may be a device that can identify any administrator currently being used, such as administrator verification using a password, administrator verification using a smart card, or administrator verification using a fingerprint reader.”);
checking or inputting the checklist displayed on the screen of the display unit to store the checklist (“the automated processing unit sequentially displays various measurement data such as voltage, current, and power amount of the electrical equipment measured and stored by the digital electric apparatus at regular intervals at step S30. A certain time is about 10 to 30seconds, which is a time for the administrator to check the various measurement data of the electrical equipment”); and
automatically turning off the electric power equipment when biometric information of the safety manager is not input to the biometric information recognition unit, installed in the electric power equipment, for a predetermined period (“in the method of checking the electrical equipment equipped with the detection sensor of the present invention, if the detection sensor does not output a signal in step S10, that is, if the administrator does not approach within a certain distance of the digital electrical device, the display is turned off (Turn) -Off) to maintain the state (S25)”).
In an analogous art, Katagi teaches to determine whether the biometric information matches biometric information of a safety manager of the electric power equipment (column 51 line 65-68 “the user authentication portion 2902 determines whether or not a combination of the supplied user ID and password matches that in the user authentication the user authentication portion 2902 table 2901.” Column 52 line 27-35 “The user authentication processing is performed using the password in this way. Note that the user authentication is not limited to using the password. For example, biometric authentication may be adopted, using a fingerprint, a voice print, vein patterns, a retina and the like. Note that, when using the biometric authentication, it is necessary for the power control device 10 to be provided with sensors, cameras etc. to acquire information used in the authentication of the fingerprint etc.”);
displaying a checklist on a screen of the display when the biometric information recognized through the biometric information recognition unit matches biometric information of the safety manager of the corresponding electric power equipment (Column 52 line 1-14, “the user authentication portion 2902 transmits to the power control device 1010 data that indicates an authentication result. When the user authentication portion 2902 determines that the combination of the user ID and the password matches that in the user authentication table 2901, the user authentication portion 2902 transmits data indicating that the valid energy storage equipment owner has been authenticated to the power control device 10. Then, by performing predetermined image display control, the control portion 11 of the power control device 10 displays a service utilization method setting screen on the display portion 22, such as the one shown in FIG. 38C”)
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include determine whether the biometric information matches biometric information of a safety manager of the electric power equipment; displaying a checklist on a screen of the display when the biometric information recognized through the biometric information recognition unit matches biometric information of the safety manager of the corresponding electric power equipment because it will prevent fraudulent access by a third party other than the energy storage equipment owner. (Katagi et al. [Column 52 line 42-44]).
Regarding claim 8, Oh Jae in view of Katagi teaches independent claim 7.
Oh Jae fails to teach simultaneously storing a checking date and time when the checklist is stored.
In an analogous art, Katagi teaches simultaneously storing a checking date and time when the checklist is stored (Katagi: Column 36 line 31-37 FIG. 19 “A is formed of a header 1351, time information 1352 that is an identifier, and stored electricity amount information 1353. The time information 1352 is acquired from the clock portion 1301 and indicates, for example, a date and time at which the command querying the amount of stored electricity is received from the power/ point management server 2300.”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include simultaneously storing a checking date and time when the checklist is stored because it will enhance the security of the power management system (Katagi et al. [Column 43 line 51).
Regarding claim 9, Oh Jae in view of Katagi teaches independent claim 7.
Oh Jae fails to teach transmitting the stored checklist to an external management server
In an analogous art, Katagi teaches transmitting the stored checklist to an external management server (Katagi: column 40 line 41-44 “Next, at step S407, the control portion 11 transmits the power determination result and the stored electricity amount information to the power/point management server 200 via the communication portion 12”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Katagi into the method of Oh Jae to include transmitting the stored checklist to an external management server because it will enhance the security of the power management system (Katagi et al. [Column 43 line 51).
Regarding claim 10, Claim 10 is rejected under the same rational as claim 2.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh Jae (KR 2008/0094336 A1: Hereinafter “Oh Jae”), in view of Katagi et al. (US 10564661 B2; Hereinafter “Katagi”), and further in view of Kim Ki. (KR 101703497; Hereinafter “Kim Ki”).
Regarding claim 11, Oh Jae in view of Katagi teaches independent claim 7.
Oh Jae fails to teach wherein it is possible to change a checking time of the electric power equipment and to register the plurality of safety managers.
In an analogous art, Kim Ki teaches wherein it is possible to change a checking time of the electric power equipment and to register the plurality of safety managers (Kim Ki: “And an inspection input unit for allowing the user to input a date and time, and to store inspection information including the date and time inputted; a photographing and photographing unit configured to photograph and record moving pictures, And an access control request unit configured to transmit access control request information including accessor information of a passenger's name, a telephone number, an access code”).
Therefore, it would have been obvious to person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kim Ki into the method of Oh Jae in view of Katagi to include wherein it is possible to change a checking time of the electric power equipment and to register the plurality of safety managers it will enhance the security of the power management system (Kim Ki).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 20060093403 A: User Authentication Method and Method for Controlling Entry Using Multiplex Information.
KR-101485925-B1: System for Safety Monitoring of Working in the Field.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437